Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1-2, 4-5, 7-8, 11-16, and 18-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Guo (US 2018/0041321).
	Regarding claims 1 and 15, Guo describes an an apparatus/method for information transmission, applied to an information transmission apparatus comprising a processor and a transmitter (fig. 2, eNB 102 with processing circuitry 215,220,225 & transceiver 210 to perform configuration of Phase Noise Reference Signal (PNRS) & be transmitted to UEs for phase tracking, see abstract, fig. 1 & para. 137. Note: it is well known PNRS = PTRS - eg. Kundargi (US 2020/0344023) para. 13 & 14, “Phase Noise Reference Signal (PNRS) is used herein interchangeably with Phase Tracking Reference Signal (PTRS) to refer to the same signal”, herein cited but not used as a prior art for rejection), comprising:
determining a time domain density of a phase tracking reference signal (PTRS) (abstract & fig. 6 & para. 105; identifying a time/frequency RS mapping pattern 610 or 
determining a frequency domain density of the PTRS based on one of the following (a), (b) and (c): (b) a scheduled resource block (RB) (abstract, fig. 6 & para. 105, identifying a time/frequency RS mapping pattern 605 & 615 which is dense in frequency domain per (based on) a scheduled bandwidth (BW) to track phase variation, the transmission BW comprises frequency resource units referred to as resource blocks (RBs), para. 102).
mapping the PTRS to one or more orthogonal frequency division multiplexing (OFDM) symbols based on the time domain density and the frequency domain density (fig. 6 #605 or #610 or #615 and para. 105, mapping pattern of PNRS of various time & frequency density may be in every 1, 2 or 4 OFDM symbols, para. 128); 
sending a signal that comprises the OFDM symbol to which the PTRS is mapped (fig. 10 #1010 & para. 138, ,BS transmits the identified information of PNRS to UE to receive such configuration information & identify the RS mapping pattern, see fig. 9 #905 & 910).
Regarding claims 2 and 16, Guo describes:
sending one or more of the following to a receive end device: information indicating a scheduled bandwidth (para. 113, the RS information can be explicitly indicated via a codepoint in a DCI when scheduling the PDSCH for the scheduled BW, abstract).
Regarding claims 4 and 18, Guo describes an apparatus/method for information transmission, applied to an information transmission apparatus comprising a 
receiving one or more orthogonal frequency division multiplexing (OFDM) 
symbols (fig. 9 #905, UE receive RS configuration information to identify the RS mapping pattern, wherein the mapping pattern of PNRS of various time & frequency density may be in every 1, 2 or 4 OFDM symbols, para. 128);
wherein determining the PTRS mapped to the one or more OFDM symbols, includes: 
determining a time domain density of the PTRS (abstract & fig. 6 & para. 105; the identified time/frequency RS mapping pattern 610 or 615 is dense in time domain to track phase variation, the RS being PNRS (=PTRS));;  and 
determining a frequency domain density of the PTRS based on one of the 
following (a), (b) and (c): (b) a scheduled resource block (RB) (abstract, fig. 6 & para. 105, the identified time/frequency RS mapping pattern 605 & 615 is dense in frequency domain per (based on) a scheduled bandwidth (BW) to track phase variation, the transmission BW comprises frequency resource units referred to as resource blocks (RBs), para. 102).
	Regarding claims 5 and 19, Guo describes:

Regarding claim 7, Guo describes:
wherein the available bandwidth is one of the following (a), (b) and (c): (b) a part other than the reserved bandwidth in the scheduled bandwidth (fig. 7C & para. 109, RS 711  mapped on a separate BW other than the scheduled (reserved) bandwidth 701).
	Regarding claim 8, Guo describes:
the preoccupied bandwidth is bandwidth occupied by one or more of the following signals: a physical downlink control channel (PDCCH) or an enhanced physical downlink control channel (EPDCCH) (fig. 5 in view of fig. 6 & para. 102, scheduled time-frequency bandwidth used for reference signal can be occupied by PDCCH & EPDCCH).
Regarding claim 11, Guo describes:
wherein determining the frequency domain density of the PTRS based on the scheduled RB or the available RB comprises:
determining the frequency domain density of the PTRS based on the scheduled RB (abstract, fig. 6 & para. 105, the identified time/frequency RS mapping pattern 605 & 615 is dense in frequency domain per (based on) a scheduled bandwidth (BW) to track phase variation, the transmission BW comprises frequency resource units referred to as resource blocks (RBs), para. 102)  and a correspondence between the RB and the 
 Regarding claim 12, Guo describes:
A communications apparatus, wherein the communications apparatus is 
configured to perform the method according to claim 1 (fig. 2, eNB 102 (apparatus) to perform method).
Regarding claim 13, Guo describes:
A communications apparatus, wherein the communications apparatus comprises 
a processor, a memory, and an instruction that is stored on the memory and can 
be run on the processor, and when the instruction is run, the communications 
apparatus performs the method according to claim 1 (fig. 2, eNB 102 with processing circuitry 215,220,225, memory 230 to execute instructions from a machine-readable or 
computer-readable medium, see para. 22).
Regarding claim 14, Guo describes:
A non-transitory computer-readable storage medium, comprising a processor-executable instruction, wherein when the instruction is run on a processor of a computer, the computer performs the method according to claim 1  (fig. 2, eNB 102 with processing circuitry 215,220,225, memory 230 to execute instructions from a machine-readable or computer-readable medium, see para. 22).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 3, 6, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Guo as applied to claim 1 above, and further in view of Zhang (US 2019/0296877).
Regarding claims 3 and 17, Guo already describe:
wherein mapping the PTRS to the one or more OFDM symbols based on the time domain density and the frequency domain density comprises mapping the PTRS to the one or more OFDM symbols based on the time domain density, the frequency domain density (fig. 10 #1010 & para. 138, BS transmits the identified information of PNRS to UE to receive such configuration information & identify the RS mapping pattern, see fig. 9 #905 & 910).
Guo fails to further explicitly describe:
	mapping the PTRS involves a frequency domain offset. 
	Zhang also describes use of Phase Tracking Reference Signal (PT-RS), further describing:
	mapping the PTRS involves a frequency domain offset (par. 28 & 49, use of the PTRS mapping pattern is used for compensating the phase offset resulting from phase noise & frequency [domain] offset).
	It would have been obvious to one with ordinary skill in the art before the effective date of the claimed invention to specify that mapping the PTRS of Guo to be involved in (related to) frequency [domain] offset as in Zhang).

Regarding claims 6 and 20, Guo fails to further explicitly describe:
wherein determining the PTRS further comprises determining a frequency domain offset of the PTRS. 
Zhang also describes use of Phase Tracking Reference Signal (PT-RS), further describing:
determining the PTRS further comprises determining a frequency domain offset of the PTRS (par. 28 & 49, use of the PTRS mapping pattern is used for compensating the phase offset resulting from phase noise & frequency [domain] offset).
	It would have been obvious to one with ordinary skill in the art before the effective date of the claimed invention to specify that mapping the PTRS of Guo to be involved in (related to) frequency [domain] offset as in Zhang).
	The motivation for combining the teachings is that enables wireless system to compensate phase offset resulting from both phase noise + frequency offset (Zhang, para. 28).

Allowable Subject Matter
Claims 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Regarding claim 9, the closest prior art fail to further explicitly describe:
wherein determining the frequency domain density of the PTRS based on the available bandwidth comprises: determining the frequency domain density of the PTRS based on the available bandwidth AND a correspondence between the available bandwidth and the frequency domain density. 
Regarding claim 10, the closest prior art fail to further explicitly describe:
wherein the frequency domain density of the PTRS is 0, and the available bandwidth is lower than a preset threshold. 
For both claims 9 and 10, the closest prior art, Jiang (US 2020/0163078) describing level threshold of the resource allocation bandwidth, wherein different level thresholds of the MCS represent different time-domain densities of the phase tracking reference signal (para. 134).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Ialainen (US 2020/0304259) describing configuration process of phase tracking reference signal (PT-RS) time pattern, Nam (US 2018/0359069) describing PTRS configuration (para. 19) in view of time-domain & frequency domain densities, Islam (US 2017/0294926) describing time domain density and/or frequency domain density of the phase noise pilots may be associated with a MCS indicated in DCI,* Chen (US 2020/0213050) describing phase tracking reference signal (PTRS) configuration, determination and information feedback methods and devices (abstract) wherein The density parameter includes a time domain density and/or a frequency .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WARNER WONG whose telephone number is (571)272-8197.  The examiner can normally be reached on M-F 7am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


WARNER WONG
Primary Examiner
Art Unit 2469



/WARNER WONG/Primary Examiner, Art Unit 2469